Citation Nr: 9915326	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  97-15 008	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disorders of the 
skin, to include malignant melanoma, squamous cell carcinoma, 
basal cell carcinoma, and actinic keratosis, due to exposure 
to ionizing radiation.

2.  Entitlement to service connection for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Salari, Associate Counsel


INTRODUCTION

The appellant had active service between November 1942 to 
March 1963.  This appeal was initially before the Board of 
Veterans' Appeals (Board) from rating decisions from the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  By means of a July 1998 decision, the 
Board remanded this case to the RO for further action.  The 
case has now been returned to the Board.

The issue of entitlement to service connection for bilateral 
hearing loss is addressed in the remand portion of this 
decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed.

2.  The appellant was exposed to ionizing radiation during 
active duty service.

3.  The appellant's current skin disorders, to include skin 
cancers and actinic keratosis, were first shown many years 
after separation from service and did not result from 
inservice exposure to ionizing radiation.



CONCLUSION OF LAW

The appellant's disorders of the skin, to include malignant 
melanoma, squamous cell carcinoma, basal cell carcinoma, and 
actinic keratosis, were not incurred in service or as a 
result of inservice exposure to ionizing radiation.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.311 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that this claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, the appellant has presented a claim that is 
plausible.  He has not alleged that any records of probative 
value that may be obtained and which have not already been 
associated with his claims folder are available.  
Accordingly, the Board finds that all relevant facts have 
been properly developed, and that the duty to assist as 
mandated by 38 U.S.C.A. § 5107(a) (West 1991), has been 
satisfied.

The appellant contends that he was exposed to ionizing 
radiation during active duty service and that as a result, he 
now suffers from disorders of the skin, to include basal cell 
carcinoma, squamous cell carcinoma, malignant melanoma, and 
actinic keratosis.  He reported that he has been diagnosed 
and treated for these skin disorders by his private 
physicians since 1982.

The Board notes that the appellant's service medical records 
indicate, in pertinent part, that he had sebaceous cysts in 
the neck and back and that the cysts were excised in 1960.  A 
quadrennial examination report, conducted in March 1967, 
indicates that he had cysts removed from the back in 1960 and 
that there were no complications and no sequelae.  

Post-service medical evidence of record indicate that he has 
received treatment for various skin disorders since 1982.  
His diagnoses include malignant melanoma, actinic keratosis, 
and squamous cell carcinoma. 

A letter from the Defense Nuclear Agency (DNA), dated in 
March 1996, indicates that the appellant's presence in the 
Nagasaki area during the American occupation of Japan was 
confirmed.  DNA indicated that scientific dose reconstruction 
has determined that the maximum possible radiation dose (from 
external radiation, inhalation, and ingestion) received by 
any individual who was at either Hiroshima or Nagasaki for 
the full duration of the American occupation is less than one 
rem.

An opinion letter from the Under Secretary for Health, dated 
in November 1997, indicates that the CIRRPC Science Panel 
Report did not provide screening doses for skin cancer.  It 
was noted that skin cancer was usually attributed to ionizing 
radiation at high doses, e.g., several hundred rads.  Excess 
numbers of basal cell cancers have also been reported in skin 
which received estimated doses of 9-12 rads in margins of 
irradiated areas.  Malignant melanomas did not appear to be 
caused by ionizing radiation.  In light of the above, it was 
concluded that it was unlikely that the appellant's squamous 
cell skin cancers, malignant melanoma, or the reported basal 
cell skin cancers could be attributed to exposure to ionizing 
radiation in service.

In an advisory opinion letter, dated in November 1997, the 
Under Secretary for Benefits determined, based on the above-
mentioned medical/scientific opinion and based on a review of 
the evidence in its entirety, that there was no reasonable 
possibility that the appellant's disability was the result of 
inservice exposure to ionizing radiation. 

Service connection is granted for a disability when the 
facts, shown by evidence, establish that the particular 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be established if a chronic disease 
becomes manifest to a degree of 10 percent or more within one 
year after separation from service.  38 U.S.C.A. §§ 1101, 
1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for a disease based on radiation exposure 
can be established under 38 C.F.R. § 3.311.  Under the 
relevant provisions of 38 C.F.R. § 3.311, it is stipulated 
that in all claims in which it is established that a 
radiogenic disease first became manifest after service, and 
it is contended that the disease is a result of exposure to 
ionizing radiation in service, an assessment will be made as 
to the size and nature of the radiation dose.  For purposes 
of this section the term "radiogenic disease" means a disease 
that may be induced by ionizing radiation and shall 
include the following: 

(i)	All forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; 
(ii)	Thyroid cancer;
(iii)	Breast cancer; 
(iv)	Lung cancer;
(v)	Bone cancer;
(vi)	Liver cancer; 
(vii)	Skin cancer;
(viii)	Esophageal cancer;
(ix)	Stomach cancer;
(x)	Colon cancer;
(xi)	Pancreatic cancer;
(xii)	Kidney cancer;
(xiii)	Urinary bladder cancer;
(xiv)	Salivary gland cancer; 
(xv)	Multiple myeloma; 
(xvi)	Posterior subcapsular 
cataracts; 
(xvii)	Non-malignant thyroid nodular 
disease;
(xviii)	Ovarian cancer; 
(xix)	Parathyroid adenoma; 
(xx)	Tumors of the brain and central 
nervous system;
(xxi)	Cancer of the rectum; 
(xxii)	Lymphomas other than Hodgkin's 
disease; and
		(xxiii)	Prostate cancer and other forms of 
cancer.

A radiogenic disease shall not include polycythemia vera.  If 
a claim is based on a disease other than the previously 
listed diseases, VA shall nevertheless consider the claim 
under the provisions of this section provided that the 
claimant has cited or submitted competent scientific or 
medical evidence that the claimed condition is a radiogenic 
disease.  38 C.F.R. § 3.311(b).

If a veteran exposed to ionizing radiation during service 
subsequently develops a radiogenic disease, the claim is to 
be reviewed by the Under Secretary for Benefits to determine 
whether the claimed disease resulted from inservice exposure 
to ionizing radiation.  An advisory opinion from the Under 
Secretary for Health may be obtained.  38 C.F.R. 
§ 3.311(b)(1), (c), & (e). 

Having considered the evidence of record and the applicable 
laws, the Board finds that entitlement to service connection 
for the appellant's skin disorders is not warranted.  The 
Board notes that the appellant was treated for a skin 
condition (sebaceous cysts) in service.  The record indicates 
that this condition was resolved and according to medical 
records dated several years after separation from service, 
there were no complications or sequelae.  The evidence of 
record indicates that his skin cancers (and the actinic 
keratosis) did not manifest until approximately 2 decades 
after separation from service.  While skin cancer is 
considered a radiogenic disease and there is evidence that 
the appellant was exposed to radiation in service, it has 
been determined that his inservice radiation exposure did not 
result in his skin cancer.  As to any actinic keratosis, this 
is not considered a radiogenic disease, and, further, there 
is no medical opinion linking this skin disorder to service, 
to include exposure to ionizing radiation in service.  Given 
that the appellant's current skin disorders were not shown in 
service or within one year after separation therefrom, that 
they were not caused by his inservice radiation exposure, and 
that there is no competent medical evidence otherwise linking 
his skin disorder to service or to exposure to ionizing 
radiation therein, the claim must be denied.


ORDER

Entitlement to service connection for disorders of the skin, 
to include malignant melanoma, squamous cell carcinoma, basal 
cell carcinoma, and actinic keratosis, due to exposure to 
ionizing radiation is denied.


REMAND

The Board notes that report of a March 1967 quadrennial 
examination indicates that the appellant suffered from high 
frequency hearing loss for years and that it was secondary to 
acoustic trauma.  The appellant has asserted that he was 
exposed to excessive noise during active service, and that he 
did not have noise exposure after separation from service.  
He has also submitted a letter from a private physician, 
dated in January 1998, which states that the whisper test 
(which was conducted during his active duty service) is not a 
good indication of his hearing or a good test to check for 
neurosensory hearing loss in the high frequencies, secondary 
to noise trauma.  The Board thus finds that it is necessary 
that the appellant's personnel records be obtained in order 
to determine any noise exposure, and that a VA examination be 
conducted in order to determine any hearing loss that may be 
present and its etiology.

Accordingly, this case is REMANDED for the following:

1.  The RO should take the necessary 
steps to obtain the appellant's personnel 
and/or other military records in order to 
determine any inservice noise exposure.

2.  The RO should schedule the appellant 
for a VA audiological examination to 
determine the etiology of any hearing 
loss that may be present.  If the 
appellant currently suffers from a 
hearing loss disability, the examiner 
should specifically indicate whether it 
is at least as likely as not that the 
appellant's inservice exposure to noise 
resulted in his current hearing loss 
disability.

3.  Once the above has been accomplished, 
the RO should determine whether any 
additional development is necessitated by 
the newly submitted evidence.  If so, all 
such development should be accomplished.

4.  The RO should then re-evaluate the 
issue on appeal.  If the decision remains 
unfavorable, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable period of time in 
which to respond. 

Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory 

Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, 
directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals




